UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
JOHN GIBBS and BETTY GIBBS,
                       Plaintiffs,
                                             MEMORANDUM AND ORDER
           -against-                         18-CV-901 (KAM)(LB)


MATTHEW L. DESKI, in his private and
professional capacity, CAPITAL ONE AUTO
FINANCE a/k/a CAPITAL ONE N.A., and
JOHN/JANE DOE 1 to 100 as they become
known anywhere, USA,
                       Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
          On February 9, 2018, plaintiffs John Gibbs and Betty

Gibbs (collectively “plaintiffs” or “the Gibbs”) commenced this

action against defendants Matthew L. Deski (“Mr. Deski”) and

Capital One Auto Finance (“Capital One”), alleging that various

acts of the defendants violated the Fair Debt Collection

Practices Act (“FDCPA”).    (ECF No. 1, Complaint at 1-2.)

Plaintiffs filed an amended complaint on April 25, 2018, which

included additional allegations that Capital One communicated

inaccurate information to credit reporting agencies regarding an

account the plaintiffs had with Capital One.    (ECF No. 16,

Amended Complaint (“Am. Compl.”) at 3-4.)    Defendants

subsequently moved for dismissal pursuant to Federal Rule of


                                     1
Civil Procedure 12(b)(6) for failure to state a claim.    (ECF No.

17, Notice of Motion to Dismiss Plaintiffs’ Amended Complaint.)

For the reasons stated below, defendants’ motion to dismiss this

action is granted.

                            BACKGROUND
           The plaintiffs purchased a Honda CR-V vehicle on May

17, 2017, and obtained an account with Capital One associated

with the installment contract for the purchase of the vehicle.

(ECF No. 16-1, Am. Compl., Attachment C at 34.)   On August 28,

2017, Capital One Auto Finance sent Betty Gibbs a “Notice of

Default and Right to Cure” letter, informing her that she had

failed to comply with the terms and conditions of the CR-V

account by failing to make timely payments.   (Id. at 33.)   The

letter provided instructions for curing the default and the

consequences for doing so and not doing so.   (Id.)   The letter

stated that the “communication [was] from a debt collector and

[was] an attempt to collect a debt[.]”   (Id.)

           On September 27, 2017, the plaintiffs responded to

Capital One with a “Notice and Demand to Validate Debt Claim,”

directing Capital One to validate its claim on the debt and

directing it to cease further collection activity until it had

validated the claim.   (ECF No. 16-1, Am. Compl., Attachment A at

2-6.)   Capital One responded on October 13, 2017, stating that

it had “reviewed [plaintiffs’] letter and den[ied] any

                                 2
allegations it contain[ed.]”   (ECF No. 16-1, Am. Compl.,

Attachment C at 34.)   Capital One advised plaintiffs that it

“reviewed [plaintiffs’] account and confirmed that [it] acted

appropriately in this matter.”   (Id.)   The letter also attached

the installment contract and the payment transaction history for

the account as enclosures.   (Id.)

          Thereafter, Capital One sent John Gibbs a “Notice of

Default and Right to Cure” letter on October 26, 2017, which was

the same as the prior letter sent to Betty Gibbs in August 2017,

except that the amount due and payment deadline were different.

(Id. at 36.)

          The plaintiffs sent another “Notice and Demand to

Validate Debt Claim” on November 2, 2017.   (ECF No. 16-1, Am.

Compl., Attachment C at 39; Am. Compl., Attachment A at 13.)

Capital One responded on November 16, 2017, stating that it had

reviewed the plaintiffs’ letter, that it denied any allegations

the letter contained, and that it had responded to the

plaintiffs through the previous letter dated October 13, 2017.

(ECF No. 16-1, Am. Compl., Attachment C at 39.)    Capital One

attached the same documents as it had before and noted that its

“position ha[d] not changed since [its] previous

correspondence.”   (Id.)

          On November 22, 2017, Capital One informed plaintiffs

that it had “investigated [the plaintiffs’] fraud/identity theft

                                 3
claim and ha[d] determined that the claim [was] not valid based

on the information provided to [Capital One] for [its] review.

As a result, [Capital One would] not be making any changes to

[the plaintiffs’] account status as reported to the credit

reporting agencies.”   (ECF No. 16-1, Am. Compl., Attachment C at

41.)   The plaintiffs were advised that they could resubmit their

claim if they still believed they were the victim of fraud or

identity theft, and Capital One attached the necessary documents

for resubmission.   (Id.)

           On January 11, 2018, plaintiffs sent Capital One and

Mr. Deski a “Notice of Default and Opportunity to Cure,” which

directed the defendants to validate the debt at risk of

breaching the FDCPA.   (ECF No. 16-1, Am. Compl., Attachment A at

8-11.)   Defendants responded to the January 11 letter on January

30, 2018, reiterating that “[a]s [Capital One] explained in

[its] October 13, 2017 and November 16, 2017 letters, [it had]

acted appropriately and within [its] rights in this matter.”

(ECF No, 16-1, Am. Compl., Attachment C at 49.)   The defendants

“respectfully decline[d] any offers and den[ied] any allegations

made in [plaintiffs’] most recent letter.”   (Id.)   Defendants

reminded the plaintiffs that they had provided plaintiffs with

the underlying contract and transaction history in past

correspondence.   (Id.)   Defendants announced that the letter was



                                  4
their “final response to this matter, and [they would] no longer

respond in writing.”   (Id.)

           Plaintiff’s next submission to the defendants was a

“Performance Deficiency Default Affidavit for Noncompliance,”

which was sent on January 25, 2018, and advised the defendants

that they were in default for failure to “provide verified and

validated documentation” in response to plaintiffs’ past

submissions.   (ECF No. 16-1, Am. Compl., Attachment A at 13-14.)

Plaintiffs’ affidavit described those past submissions,

referring to four “Notice and Demand to Validate Debt Claim”

documents, sent on September 27, 2017, November 2, 2017,

November 14, 2017, and December 12, 2017, and one “Notice of

Fault and Opportunity to Cure” document sent on January 11,

2018.   (Id. at 13.)

           Plaintiffs mailed copies of all of their previously-

sent documents to the defendants twice more on February 2, 2018

and February 27, 2018, but did not receive further responses

from the defendants.   (Id. at 22-23.)   Plaintiffs subsequently

filed this action on February 9, 2018, and defendants moved to

dismiss, with papers submitted on July 3, 2018.    Plaintiffs did

not file an opposition to defendants’ motion, so the motion is

unopposed.

                          LEGAL STANDARD
I.   Motion to Dismiss for Failure to State a Claim

                                 5
           “To survive a motion to dismiss pursuant to Rule

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”   Id.   A complaint providing only “labels

and conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.”    Twombly, 550 U.S. at 555.   In

evaluating a motion to dismiss, the court should “accept[] all

factual allegations in the complaint as true, and draw[] all

reasonable inferences in the plaintiff's favor.”    Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).    The court

“may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents

incorporated by reference in the complaint.”    DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010).

            “A document filed pro se is ‘to be liberally

construed’ . . . and ‘a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]’”     Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106

                                  6
(1976)).   A court must read pro se filings “to raise the

strongest arguments they suggest.”     Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994).   “Nevertheless . . . pro se status

‘does not exempt a party from compliance with relevant rules of

procedural and substantive law . . . .’”     Doherty v. Citibank

(S. Dakota) N.A., 375 F. Supp. 2d 158, 160 (E.D.N.Y. 2005)

(citing Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)

(internal quotations omitted)).

           “In deciding an unopposed motion to dismiss, a court

is to ‘assume the truth of a pleading's factual allegations and

test only its legal sufficiency.’”     Haas v. Commerce Bank, 497

F. Supp. 2d 563, 564 (S.D.N.Y. 2007) (quoting McCall v. Pataki,

232 F.3d 321, 322 (2d Cir. 2000).     “[A]lthough a party is of

course to be given a reasonable opportunity to respond to an

opponent's motion, the sufficiency of a complaint is a matter of

law that the court is capable of determining based on its own

reading of the pleading and knowledge of the law.”     McCall, 232

F.3d at 322–23.   “If a complaint is sufficient to state a claim

on which relief can be granted, the plaintiff's failure to

respond to a Rule 12(b)(6) motion does not warrant dismissal.”

Id. at 323.   See also Goldberg v. Danaher, 599 F.3d 181, 183 (2d

Cir. 2010) (“Because a motion under Rule 12(b)(6) presents a

pure legal question, based on allegations contained within the

four corners of the complaint, the district court is equipped to

                                  7
make a determination on the merits [absent a filed

opposition].”).

                                DISCUSSION
I.     Fair Debt Collection Practices Act
            “The FDCPA prohibits deceptive and misleading

practices by ‘debt collectors.’”        Carlson v. Long Island Jewish

Med. Ctr., 378 F. Supp. 2d 128, 130 (E.D.N.Y. 2005) (citing 15

U.S.C. § 1692(e)).    A “debt collector” is defined as “any person

who uses any instrumentality of interstate commerce or the mails

in any business the principal purpose of which is the collection

of any debts, or who regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed

or due another.”    15 U.S.C. § 1692a(6)     In contrast, “[a]s a

general matter, creditors are not subject to the FDCPA.”

Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d

Cir. 1998).    A “creditor” is defined as “any person who offers

or extends credit creating a debt or to whom a debt is owed . .

. .”    15 U.S.C. § 1692a(4).

            Section 1692a(6) of the FDCPA contains one exception

under which a creditor is considered a debt collector.       “[T]he

term [debt collector] includes any creditor who, in the process

of collecting his own debts, uses any name other than his own

which would indicate that a third person is collecting or

attempting to collect such debts.”       15 U.S.C. §1692a(6).


                                    8
“Although a creditor need not use its full business name or its

name of incorporation to avoid FDCPA coverage, it should use the

‘name under which it usually transacts business, or a commonly-

used acronym[.]’”   Maguire, 147 F.3d at 235 (citing Federal

Trade Commission Statements of General Policy or Interpretation

Staff Commentary On the Fair Debt Collection Practices Act, 53

Fed.Reg. 50097, 50107 (1988)).   A creditor may also avoid FDCPA

coverage by using “any name that it has used from the inception

of the credit relation.”   Id.

          Plaintiffs claim in their complaint that the

defendants have engaged in a number of violations under various

sections of the FDCPA, including Sections 1692c(C), 1692e(8),

1692f(4), and 1692g(B).    (ECF No. 16, Am. Compl. at 1; see also

id. at 4.)   Defendants argue that plaintiffs cannot maintain a

cause of action against Capital One because it is not a debt

collector under the FDCPA and because there is no allegation

that Capital One used a false name in collecting the debt.     (ECF

No. 19, Memorandum of Law of Defendants Capital One, N.A. and

Matthew L. Deski in Support of Their Motion to Dismiss the

Amended Complaint (Defs’ Memo) at 4-5.)   Defendants also assert

that plaintiffs, in their complaint, “allege that Capital One

attempted to collect a debt owed to it as the original

creditor.”   (Id. at 4 (emphasis in original); ECF No. 16, Am.

Compl. ¶ 1 (citing Attachment C).)

                                  9
            Plaintiffs have alleged that Capital One is a debt

collector.    (See ECF No. 16, Am. Compl. ¶ 1 (citing Attachment C

at 33 (“This communication is from a debt collector and is an

attempt to collect a debt[.]”)).)     This is, however, merely a

conclusory allegation, as the plaintiffs have not offered any

facts to establish that Capital One is a debt collector as

defined by the statute, rather than a creditor collecting its

own debt.    Plaintiffs have not alleged, nor could they, that

Capital One’s principal purpose is to collect or attempt to

collect debts owed or due to another person.     Moreover,

plaintiffs’ attachment to their amended complaint contains

information lending credence to defendants’ claim that Capital

One is a creditor that was trying to collect its own debt.      (See

id. at 34 (“Our records indicated that you purchased the above

vehicle on May 17, 2017 . . . .[P]lease find a copy of your

retail installment contract for this account.     The contract sets

forth the terms and conditions of our agreement, and explains

your obligations to make payments to Capital One.”) (emphasis

added).)    Plaintiffs also have not alleged that Capital One

acted as a debt collector by using a name other than its own in

its attempt to recover the debt from the plaintiffs; thus, the

creditor exception in Section 1692a(6) of the FDCPA does not

apply.   Because plaintiffs have not established that Capital One



                                 10
is a debt collector within the meaning of the statute, their

FDCPA claims against it are dismissed. 1

           The court also dismisses the plaintiffs’ FDCPA claims

against Mr. Deski.     As defined by the statute, the term “debt

collector” “does not include . . . any officer or employee of a

creditor [who,] while[] in the name of the creditor, collect[s]

debts for such creditor[.]”       15 U.S.C. § 1692a(6)(A).       Mr. Deski

communicated with the plaintiffs as an employee of Capital One

while trying to collect the debt.         (See ECF No. 16-1, Am.

Compl., Attachment C at 35, 40, 49 (identifying Mr. Deski as

writing on behalf of the “Office of the President, Capital One

Auto Finance” in the signature line).)         Therefore, Mr. Deski is

not liable for any violation of the FDCPA.

II.   Fair Credit Reporting Act
           Although the FDCPA is the only statute plaintiffs name

specifically in reporting the defendants’ alleged misconduct,

plaintiffs describe Capital One Auto Finance as having made

“negative entrances” to credit reporting agencies Experian,

TransUnion, and Equifax, and they report the existence of

“negative reports on each . . . plaintiff[’s] credit history.”



1 The FDCPA is the only statute the plaintiffs cite as a basis for their
claims. They otherwise argue that “Defendants have failed to perform actions
prescribed by . . . several New York state laws” and that “Defendants are in
breach of . . . the New York State Constitution.” Without more specificity,
the court finds that plaintiffs fail to state any state law claims against
defendants. To the extent the Amended Complaint seeks to assert state law
claims, they are dismissed.

                                     11
(ECF No. 16, Am. Compl. at 3-4.)          Plaintiffs do not identify the

statute they claim was violated by these alleged actions, but

the defendants construe these claims as allegations that Capital

One violated the Fair Credit Reporting Act (“FCRA”). (ECF No.

19, Defs’ Memo at 5-6.)      Defendants argue that because Capital

One is a furnisher of information, rather than a consumer

reporting agency, the FCRA does not provide a private right of

action against Capital One based on information it may have

provided to any credit reporting agencies.          (Id.)    The

defendants also argue that they had no duty to investigate any

credit reporting issues because the credit reporting agencies

did not put them on notice of any disputes.          (Id. at 6.)

           “As part of [its] regulatory scheme, the [FCRA]

imposes several duties on those who furnish information to

consumer reporting agencies.” 2       Longman v. Wachovia Bank, N.A.,

702 F.3d 148, 150 (2d Cir. 2012).         A “furnisher” is “an entity

that furnishes information relating to consumers to one or more

consumer reporting agencies for inclusion in a consumer report.”

16 C.F.R. § 660.2.     “Section 1681s–2(a) [of the FCRA] discusses

a furnisher's duty to report accurate information and its

ongoing duty to correct and update inaccurate information.”

Markovskaya v. Am. Home Mortg. Servicing, Inc., 867 F. Supp. 2d


2 “Consumer reporting agency” is the term used in the statute, but the term
“credit reporting agency” is also used in caselaw. See Nguyen v. Ridgewood
Sav. Bank, 66 F. Supp. 3d 299, 303 n.6 (E.D.N.Y. 2014).

                                     12
340, 343 (E.D.N.Y. 2012).   Section 1681s-2(d) of the FCRA,

however, “plainly restricts enforcement of [subsection (a)] to

federal and state authorities.”    Longman, 702 F.3d at 151.

Plaintiffs therefore cannot maintain an action against Capital

One under subsection (a) of Section 1681s-2.

          In addition to the responsibilities under Section

1681s-2(a), “Section 1681s–2(b) [of the FCRA] governs the

furnisher's duties after receiving notice from a credit

reporting agency regarding the accuracy of credit information.”

Markovskaya 867 F. Supp. 2d at 343.    “Section 1681s–2(b)

provides that furnishers of information, ‘after receiving notice

pursuant to section 1681i(a)(2) of this title of a dispute with

regard to the completeness or accuracy of any information

provided . . . to a consumer reporting agency,’ must investigate

the disputed information according to specific procedures.”

Nguyen v. Ridgewood Sav. Bank, 66 F. Supp. 3d 299, 305 (E.D.N.Y.

2014).   The plaintiffs have not alleged that they informed any

credit reporting agency of any inaccuracies, that Capital One

was notified by the credit reporting agencies regarding any

disputes, or that Capital One failed to investigate any disputes

in response to a notification from a credit reporting agency.




                                  13
Any claim the plaintiff may assert under the FCRA against

Capital One is therefore dismissed. 3

                                 CONCLUSION
              For the foregoing reasons, the court grants

defendants’ motion to dismiss.        Although a plaintiff may be

granted leave to amend when a complaint is dismissed for failure

to state a claim, such amendment need not be granted where, as

here, plaintiffs have already filed an amended complaint and any

amendment would be futile.       Defendants shall serve a copy of

this Memorandum and Order on the plaintiffs and note service on

the docket by March 25, 2019.        The Clerk of Court is

respectfully directed to enter judgment in favor of the

defendants, mail a copy of the judgment to plaintiffs along with

an appeals packet, note service on the docket, and close the

case.

SO ORDERED.


Dated:      March 22, 2019
            Brooklyn, New York


                                          _________/s/ _   ____________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York




3 Because the complaint refers to Mr. Deski only in relation to the FDCPA
claims, the court considers any FCRA claims to be alleged solely against
Capital One.

                                     14
